Name: Commission Implementing Regulation (EU) NoÃ 597/2013 of 19Ã June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Rogal Ã wiÃ tomarciÃ ski (PGI)]
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  agricultural structures and production;  production;  agri-foodstuffs
 Date Published: nan

 25.6.2013 EN Official Journal of the European Union L 172/4 COMMISSION IMPLEMENTING REGULATION (EU) No 597/2013 of 19 June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Rogal Ã wiÃtomarciÃ ski (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second sentence of Article 53(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined the application from Poland for the approval of an amendment to the specification for the protected geographical indication Rogal Ã wiÃtomarciÃ ski, registered under Commission Regulation (EC) No 1070/2008 (2). (2) The purpose of the application is to amend the specification in order to reduce the lower limit of the weight range of the product. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor, the Commission may approve it without recourse to the procedure laid down in Articles 50 to 52 of Regulation (EU) No 1151/2012, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Rogal Ã wiÃtomarciÃ ski is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 290, 31.10.2008, p. 16. ANNEX I The following amendment to the specification for the protected geographical indication Rogal Ã wiÃtomarciÃ ski has been approved: The lower limit of the weight range for rogal Ã wiÃtomarciÃ ski is being reduced to 150 g, and the products weight will therefore be 150-250 g. The proposed amendment is dictated by changes in the behaviour of consumers, who for some time have been calling for a croissant that weighs less. Eating habits have changed and, owing to its current size, the rogal Ã wiÃtomarciÃ ski is considered too large as a portion of confectionery, especially as it is now baked and consumed throughout the year, and not only on Saint Martins day. Reducing the lower weight limit will boost demand and hence broaden the range of consumers, and this should also help to disseminate information about the PGI scheme. Reducing the weight of the product will in no way affect the specific features of the rogal Ã wiÃtomarciÃ ski as defined in point 5.2 of the Single Document, or its taste. This amendment also means that it is necessary to delete the following sentence relating to the dimensions of the croissant from point 3.2 of the Single Document: (It ¦) fits within a square of approximately 14x14 cm, with a height at its thickest point of approximately 7 cm and a width of approximately 10 cm. This is a consequence of the change in the permitted weight of the product, and there is no justification for maintaining the dimensions indicated in this case. Nor is there any point in indicating other dimensions, as they would be difficult to specify in view of such a wide range of weights. This is partly due to the baking process, since the craftsmen bakers have no influence over the extent to which the dough increases in volume. It should be pointed out that the deletion of requirements relating to the products dimensions will in no way affect its specific shape, which must be maintained regardless of its weight. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) ROGAL Ã WIÃTOMARCIÃ SKI EC No: PL-PGI-0105-01023-24.07.2012 PGI (X) PDO ( ) 1. Name Rogal Ã wiÃtomarciÃ ski The name rogal Ã wiÃtomarciÃ ski meets the requirements of Article 2(2) of Regulation (EC) No 510/2006 and is the name customarily used to describe a croissant baked in PoznaÃ , the regional capital of Wielkopolska, and in a few surrounding towns. The name of this pastry derives from the tradition of baking and consuming on Saint Martins Day (11 November) croissants with a characteristic filling that have been developed in the area in question. 2. Member State or third country Poland 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares 3.2. Description of the product to which the name in point 1 applies The rogal Ã wiÃtomarciÃ ski is crescent-shaped, coated with icing and sprinkled with chopped nuts. Its cross-section is oval. It weighs between 150 and 250 g. Its surface colour varies from dark golden to light brown. The dough has a cream colour and the filling is creamy brown  varying from pale to dark creamy brown. The baked dough is of elastic consistency and flaky, and presents a porous cross-section, with visible layers. Closer to the middle, rolls of dough are interspersed with a poppy-seed filling. At its centre, the pastry is filled with a poppy-seed filling which is moist to the touch. The characteristic taste and smell  sweet and with a slight almond taste  derive from the ingredients it contains: the yeast dough and the poppy-seed filling. 3.3. Raw materials (for processed products only) The following ingredients are used to make a rogal Ã wiÃtomarciÃ ski:  For the dough: wheat flour, margarine, milk, eggs, sugar, yeast, salt, lemon flavouring.  For the filling: white poppy seeds, sugar, crumbs, egg pulp, margarine, raisins, nuts, fruit in syrup or candied fruit (sweet cherries, pear, orange peel), almond flavouring.  Other ingredients (decorative layer): icing, chopped nuts. The flour should contain more than 27 % of elastic gluten. This makes it easier to roll out the dough and to obtain the characteristic flaky consistency after layering and rolling with margarine. 3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the identified geographical area  Making the yeast dough  Making the croissant dough  Preparation of the poppy-seed filling  Filling and shaping into a croissant  Baking  Decoration 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling The rogal Ã wiÃtomarciÃ ski may be sold without packaging. If packaging is used, the rogal Ã wiÃtomarciÃ ski label must also include the protected geographical indication symbol and the words Protected geographical indication. 4. Concise definition of the geographical area The city of PoznaÃ , as defined by its administrative boundaries, the district of PoznaÃ  and the following districts of Wielkopolskie Province: ChodzieÃ ¼, CzarnkÃ ³w, Gniezno, GostyÃ , Grodzisk, Jarocin, Kalisz, and the city of Kalisz, KoÃ o, Konin, and the city of Konin, KoÃ cian, Krotoszyn, Leszno, and the city of Leszno, Nowy TomyÃ l, Oborniki, OstrÃ ³w, PiÃ a, Pleszew, Rawicz, SÃ upca, SzamotuÃ y, Ã rem, Ã roda, WÃ growiec, Wolsztyn, WrzeÃ nia 5. Link with the geographical area 5.1. Specificity of the geographical area The name rogal Ã wiÃtomarciÃ ski derives from the tradition of baking and consuming croissants with a characteristic filling on Saint Martins Day (11 November). This custom originates in PoznaÃ  and the surrounding area. Saint Martins Day celebrations date from the 16th century and are linked to the end of the agricultural year. The main street in PoznaÃ  is named after Saint Martin, and festivities in his honour take place each year and form part of the heritage of the citys entire community. The reputation of rogal Ã wiÃtomarciÃ ski has been established by the confectioners and bakers of PoznaÃ , the capital of Wielkopolska, and the surrounding area. Bakers have been offering this product to the citys inhabitants on Saint Martins Day for 150 years. The tradition has spread to neighbouring districts in Wielkopolskie Province. Over time the rogal Ã wiÃtomarciÃ ski has become available throughout the year, but its production and consumption continue to be concentrated around Saint Martins Day. 5.2. Specificity of the product The typical characteristics of the rogal Ã wiÃtomarciÃ ski are linked to the knowledge and skills of producers, who bake them in accordance with a specification. The product possesses a specific quality resulting from its external appearance, shape, taste and smell and the use of a special ingredient  white poppy seeds  for the filling. A yeast-based croissant dough is used. This is a yeast dough which, after rising and cooling, is rolled together with margarine to produce a croissant dough which, during baking, acquires a light, characteristically flaky texture. In accordance with what is called the three times three recipe, two-thirds of the dough is spread with a layer of margarine and the dough is then folded in three so that there are three layers of dough interspersed with two layers of fat. It is then rolled and folded in three a further twice or folded in four once. This produces the layering which is characteristic of croissant dough. The white-poppy-seed filling, to which almond flavouring is added, clearly distinguishes the rogal Ã wiÃtomarciÃ ski from other sweet pastries. White poppy seeds are a special and rarely used ingredient. The following are essential to the products exceptional nature:  the flaky croissant dough, containing the following ingredients: wheat flour, margarine, milk, eggs, sugar, yeast, salt, lemon flavouring.  the filling, made primarily from white poppy seeds, to which are added: sugar, sponge-cake crumbs, egg pulp, margarine, raisins, nuts, fruit in syrup or candied fruit (sweet cherries, pears, orange peel) and almond flavouring.  the method of folding the dough and filling it with a poppy-seed pulp and the icing and chopped-nut decoration influence the final unique shape and general appearance of the pastry. The combination of these ingredients and the specific flaky pastry make the rogal Ã wiÃtomarciÃ ski an exceptional and unique product. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, reputation or other characteristic of the product (for PGI) The history, baking tradition and reputation of the rogal Ã wiÃtomarciÃ ski The rogal Ã wiÃtomarciÃ ski has enjoyed unwaning popularity and success in PoznaÃ  for at least 150 years. In the minds of the citizens of PoznaÃ  and visitors to this city on the river Warta, the product is associated with Saint Martins Day celebrations on 11 November. The many legends and traditions relating to when the baking of this pastry began testify to the products reputation. According to one of these legends, the first person to bake the rogal Ã wiÃtomarciÃ ski in PoznaÃ  was the confectioner JÃ ³zef Melzer, who encouraged his employer to bake croissants which were then distributed to the citys poor. He is said to have come up with the idea in November 1891 after having listened to the preachings of Fr Jan Lewicky, the priest of the parish of Saint Martin, who urged that the patron saint of the parish, who personifies love for ones neighbour, and is also the patron saint of bakers, be honoured by means of some act of compassion towards PoznaÃ s poor. The croissant shape also has traditional roots; its origin is attributed to the time of King Jan III Sobieskis victory over the Turks at the gates of Vienna. In 1683, King Jan III Sobieski of Poland seized many Turkish flags, on which a crescent moon was depicted; this shape has served as a model for baking the rogal Ã wiÃtomarciÃ ski, in commemoration of this victory. According to another PoznaÃ  legend, the shape alludes to the horseshoe lost by Saint Martins horse. The oldest known reference to croissants being baked on Saint Martins Day was placed in the Gazeta Wielkiego KsiÃstwa PoznaÃ skiego [Gazette of the Grand Duchy of Poznan] of 10 November 1852 by the confectioner Antoni Pfitzner, who had opened his shop three years earlier on ul. WrocÃ awska in PoznaÃ . Tomorrow, Thursday, filled croissants available at various prices at A. Pfitzners confectioners shop on ul. WrocÃ awska. The first recorded use of the name rogal Ã wiÃtomarciÃ ski can be found in a press announcement from 11 November 1860. After the Second World War, the tradition of baking the rogal Ã wiÃtomarciÃ ski was continued by private confectioners and bakers in PoznaÃ . The Nationalisation Act of 3 January 1946 did not cover small craft firms. The type of filling used in the pastry changed at that time. Given the difficulties affecting supplies, the ingredients to make an almond filling became virtually unavailable, and confectioners and bakers began to replace the almond filling with a white-poppy-seed filling. Since the 1960s newspapers have regularly reported the quantity of croissants eaten by the citizens of PoznaÃ  on 11 November. Thanks to this source of information, it is known today that consumption grew from just over 10 tonnes in the early 1960s to some 42,5 tonnes in 1969. Nowadays, 250 tonnes of the product are sold on average on Saint Martins Day by producers in PoznaÃ , while annual sales are in the region of 500 tonnes. The rogal Ã wiÃtomarciÃ ski has become a symbol of PoznaÃ  with which official guests are served. It was awarded a prize by the Polish Tourism Organisation in 2004, being described as follows: ¦ a traditional pastry made using a unique recipe and baked only in PoznaÃ  for Saint Martins Day ¦.This information demonstrates the reputation of this specific product and its association with PoznaÃ  and the entire region. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) http://www.minrol.gov.pl/pol/Jakosc-zywnosci/Produkty-regionalne-i-tradycyjne/Zlozone-wnioski-o-rejestracje-Produkty-regionalne-i-tradycyjne/OGLOSZENIE-MINISTRA-ROLNICTWA-I-ROZWOJU-WSI-z-dnia-29-maja-2012-roku (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.